o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c june cc tege eoeg et1 genin-116343-14 number release date uil -------------------- ---------- --------------------------------------------------------------- -------------------------------------------- --------------------------- ----------------------- dear --------------- we are responding to your letter dated date which requested information about the certification to the irs of state unemployment insurance tax in the circumstances described below according to your letter and our subsequent conversation on date the recently started combining the accounts of separate employers for state unemployment insurance purposes if the employer entities have common ownership management and control and operate in the same line_of_business you indicated during our conversation that most merged employer entities file combined quarterly unemployment tax returns however each separate employer has a unique federal employer_identification_number fein and each employer files its own form_940 employer’s annual federal unemployment futa_tax return with the irs according to your letter the use of two different reporting methods has created an issue with the futa certification program because the certification information provided by the the merged entity does not match the information reported by each separate employer entity to the irs in an effort to resolve the mismatch issue the providing a certification to the irs for each separate employer entity based on information provided to it by the merged entity regarding the employees and wages of each separate employer entity is considering to the irs relating to although we cannot provide a response specific to your facts we can provide the following general information which we hope will be helpful the federal_unemployment_tax_act futa provides for cooperation between the federal and state governments in the establishment and administration of a federal-state genin-116343-14 unemployment_compensation program under this dual employment compensation system the federal and state governments levy payroll_taxes against employers sec_3301 of the code1 imposes a futa_tax on every employer of of the total wages paid_by it during the calendar_year sec_3306 of the code states that employer means with respect to any calendar_year any person who a during any calendar_quarter in the calendar_year or during the preceding calendar_year paid wages of dollar_figure or more or b on each of some days during the calendar_year or during the preceding calendar_year each day being in a different calendar_week employed at least one individual in employment for some portion of the day employers may claim credits against their futa_tax liabilities if their state’s unemployment_compensation law and the administration of the state’s unemployment_compensation program satisfy the federal requirements and the employer made timely contributions to the state’s fund currently a maximum credit of is allowed against the futa_tax if the employer makes all payments to the state by the due_date of the return the futa certification program is the method irs uses to verify with the state that the credit an employer claims against futa_tax on form_940 actually was paid into the states’ unemployment funds sec_3302 of the code provides that a taxpayer may credit against the tax imposed by sec_3301 the amount of contributions paid_by him into an unemployment_fund maintained during the taxable_year under the unemployment_compensation law of a state sec_3302 of the code further provides that the credit shall be permitted only for contributions paid on or before the last day upon which the taxpayer is required under sec_6071 to file a return for such year sec_6071 of the code and the regulations thereunder prescribe the time to file the form_940 under sec_3302 of the code the credit for contributions paid after the due_date for the return required under sec_6071 is limited to percent of the amount which would have been allowable as credit on account of such contributions had the contributions been timely sec_31_3302_a_-3 indicates that each state must among other things provide to the irs a certificate of the proper officer of each state showing for the taxpayer the total amount of contributions required to be paid under the state law with respect to such calendar_year exclusive of penalties and interest which was actually paid on or before the date the federal return is required to be filed and all references to the code are to the internal_revenue_code_of_1986 as amended genin-116343-14 the amounts and dates of such required_payments exclusive of penalties and interest actually paid after the date the federal return is required to be filed each state is responsible for creating its own unemployment_compensation program within the structure of the federal requirements the state establishes the eligibility and disqualification provisions benefit amounts and the taxable_wage_base and rates the state also determines the operations to be used and actually administers the state’s program the state processes workers’ claims determines workers’ eligibility for benefits and ensures timely payments to qualified workers additionally each state determines employer liability and assesses and collects employer contributions made to the state’s unemployment_compensation program if employers report unemployment_compensation information to a state on one aggregate form pursuant to state law but the employers each report unemployment_compensation information to the irs separately for futa purposes the information required by sec_31_3302_a_-3 must be certified separately for purposes of the futa certification program and for purposes of obtaining the credit allowed under sec_3302 of the code this letter has called your attention to certain general principles of the law it is intended to provide general guidance for determining how to comply with applicable law and has no binding effect on the irs see revproc_2014_1 sec_2 2014_1_irb_7 date to obtain a binding written letter_ruling you should consider submission of a letter_ruling request the procedures to submit a letter_ruling request can be found in internal_revenue_bulletin if you have any additional questions please contact our office at -------------------- sincerely branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
